In a proceeding pursuant to CPLR article 78 to compel the appellants to provide certain documents relating to the revenues of the Greenport Water Department, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated March 9, 1998, which, inter alia, granted the petition and awarded the petitioner counsel fees and costs. The notice of appeal from an order of the same court dated October 17, 1997, is deemed to be a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contention, the petitioner was a proper party to commence this proceeding. Since the Freedom of Information Law (Public Officers Law art 6) (hereinafter FOIL) “has made full disclosure by public agencies a public right, the status or need of the person seeking access is generally of no consequence in construing FOIL and its exemptions” (Matter of Capital Newspapers Div. v Burns, 67 NY2d 562, 566-567).
The Supreme Court did not improvidently exercise its discretion in awarding the petitioner counsel fees and costs (see, Public Officers Law § 89 [4] [c]).
The appellants’ remaining contention is without merit. *361O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.